DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/29/21 has been entered.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims Status
	Claims 1-5,8 and 9 are pending in the application. Claims 6 and 7 were cancelled in the amendment filed 7/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wongthai et al. (Cancer Sci. 2015, 106, 279-286) in view of Liu et al. (Sci. Adv. 2015, 1, p1-7 and Supplementary materials), Porcari et al. (Phys. Med. Biol. 2006, 51, 3141-3154) and Lei et al. (Trans. Tianjin Univ. 2015, 21, 172-177) and in further view of Weilin et al. (CN20507352U; see translation EP3342459A1).
Wongthai et al. (Cancer Sci. 2015, 106, 279-286) discloses boronophenylalanine for boron neutron capture therapy and the delivery of boron carriers to malignant cells. The study screened aromatic amino acid transporters to identify BPA transporters (p-boronophenylalanine). Among aromatic amino acid transporters, LAT1 and LAT2 were found to transport BPA. Uptake experiments in cancer cell lines revealed that the LAT1 protein amount was the major determinant of BPA uptake. LAT1 and LAT2 transport BPA at affinities comparable with their endogenous substrates, suggesting that they could mediate effective BPA uptake in vivo (Title; abstract; p279, left column to right column, first paragraph; p280, left column, first paragraph; p283, Discussion; p285, right column, last paragraph).
Boron neutron capture therapy (BNCT) is a therapeutic modality for malignant tumors using nuclear capture and fission reactions that occur when boron-10 is irradiated with neutron beams (p279, left column).
Wongthai et al. does not disclose the boroamino acids, the 18F of the instant claims or the purity of 10B in the compound is [Symbol font/0xB3] 95%.
Liu et al. (Sci. Adv. 2015, 1, p1-7 and Supplementary materials) discloses imaging probes for amino acid transporters (AATs). The new class of AA mimics are boroamino acids (BAAs) 
    PNG
    media_image1.png
    156
    173
    media_image1.png
    Greyscale
, such as Phe-BF3 (abstract; Fig 1) which are beyond the naturally occurring AAs, characterized by their strong AAT specificity and versatility in mimicking various AAs (p4, left column, first full paragraph). 18F-Phe-BF3 can be used for PET imaging (18F-BAA Provides High-Contrast PET Images In Tumor-bearing Mice; Figs. 4 and 5; p6, PET study).  
The Phe-BF3 is prepared via fluorination of Phe boronic ester with potassium fluoride (p4, Synthesis of Phe-BF3) which encompasses the potassium of the instant claims.
The 18F-Phe-BF3 was purified via HPLC and lyophilized to give a chemically pure (p4, Synthesis of Phe-BF3; Figs S6 to S8).
18F-BAAs accumulated in cells. The cellular uptake of 18F-BAAs relies on specific channels and shares the same transporter systems used by the corresponding natural AAs (BAAs and AAs are Indistinguishable Twins to AATs). Phe-BF3 binds to large neutral amino acid transporter (LAT-1) (p2, right column, second paragraph). 18F-Phe-BF3 exhibited similarly high tumor uptake compared to 18F-FDG, which is the standard PET imaging agent for cancer diagnosis. This high tumor specificity is highly desirable in PET imaging (p3, right column, last paragraph).
Porcari et al. (Phys. Med. Biol. 2006, 51, 3141-3154) discloses that the synthesis of 19F-BPA by Kabalka et al. yielded 98% enrichment in 10B (p3144, 2.1. Materials). A prerequisite of BNCT therapy is the selective accumulation of 10B-enriched boron compounds in malignant cells which are then irradiated with low energy thermal neutrons or higher energy epithermal neutrons (p3141, 1. Introduction). 
Lei et al. (Trans. Tianjin Univ. 2015, 21, 172-177) discloses the preparation of trimethyl borate-10 [(CH3O)310B] from 10BF3 (abstract). 
3 of Liu et al. for the boronophenylalanine of Wongthai et al., for BNCT, as Phe-BF3 and boronophenylalanine have analogous core structures, the Phe-BF3 has strong AAT specificity and versatility in mimicking various AAs and has exhibited high tumor uptake.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Phe-BF3 with 18F as Liu et al. teaches of 18F-Phe-BF3 for the advantage of PET imaging wherein the high tumor specificity is highly desirable in PET imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enrich the boron ± 95% of Phe-BF3 for BNCT as Phe-BF3 has strong AAT specificity and versatility in mimicking various AAs and has exhibited high tumor uptake and Porcari et al. teaches that a prerequisite of BNCT therapy is the selective accumulation of 10B-enriched boron compounds, such as having 98% enrichment in 10B.
The reference of Liu teaches of the synthesis of 
    PNG
    media_image1.png
    156
    173
    media_image1.png
    Greyscale
(Phe-BF3) 

    PNG
    media_image2.png
    377
    927
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    205
    851
    media_image3.png
    Greyscale
 which is identical to the synthesis of the α-amino acid-like boron trifluoride of the instant claims

    PNG
    media_image4.png
    157
    539
    media_image4.png
    Greyscale
.
	Therefore, it would have been predictable to one of ordinary skill in the art to substitute the B(OMe)3 of Liu with the B-10 enriched B(OMe)3 of Lei et al. for the preparation of Phe-BF3 as 
Porcari et al. teaches that a prerequisite of BNCT therapy is the selective accumulation of 10B-enriched boron compounds in malignant cells.

Wongthai et al. does not disclose the boron neutron capture therapy device of the instant claims. 
Weilin et al. (CN20507352U; see translation EP3342459A1) discloses a neutron capture treatment system including a charged beam particle, an inlet, neutron beam generating unit generating a neutron beam by means of a nuclear reaction with the charged particle beam, a beam shaping assembly for adjusting flux and quality of the neutron beam generated by the neutron generating unit and a beam outlet adjoining to the beam shaping assembly and a radiation detection device with a control device and display unit (abstract; column 2, [0008],[0009]; column 4, [0015]; column 9, [0039]). 
	The neutron capture treatment system further includes an accelerator for accelerating the charged particles beam and a scintillator (column 3, [0010-011]; column 10, [0042]). The beam shaping assembly includes a reflector, a moderator, a thermal neutron absorber and a radiation shield (column 4, [0014],[0017]; column 9, [0039]). The moderator moderates neutrons generated by the neutron beam generating unit to an epithermal neutron energy region, the reflector guides the neutrons deviating from the principle axis back to the principle axis so as to improve the intensity of an 
	The beam outlet is also referred to as the neutron beam convergence part or a collimator, which reduces the widths of the neutron beams so at to gather the neutron beams (column 9, [0039]). 
	The neutron capture therapy includes BNCT wherein the accelerator for accelerating charged particles (such as protons and deuterons) and a target. BNCT takes advantage that the boron (10B)-containing pharmaceuticals have high neutron cross section and produces 4He and 7Li heavy charged particles through 10B(n,α)7Li neutron capture and nuclear fission reactions. The accelerated charged particles interact with the metal target to produce the neutrons (column 1, [0004]; column 5, [0021]; Fig. 2). The target has the advantages of high neutron yield, a produced energy distribution near the epithermal neutron energy range (column 5, [0022]). The epithermal neutron flux and the concentration of the boronated pharmaceuticals at a tumor site codetermine clinical therapy time (column 6, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the neutron capture treatment system of Weilin et al. for BNCT as Weilin et al. teaches of a standard device and procedure for the production of BNCT agents for use in treatment.

Response to Arguments
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive. 
Applicant asserts that Liu states that boric acid group is used to replace carboxylic acid for 18F-labeling to be used as PET imaging probes for clinical diagnosis. There is no motivation or suggestion in Liu that the compounds disclosed therein can be used in BNCT. Even if both BPA and AA mimics in Liu may be transported to the malignant cells through aromatic amino acid transporters, there is no motivation or suggestion to substitute BPA with the 18F-BAAs mimic as boron-containing drug.
18F-Phe-BF3, nowhere in Liu disclose that 18F-Phe-BF3 could meet other condition/requirements for BNCT therapy. Thus, one of ordinary skill in the art, based on the teaching of Liu, would not expect that 18F-BAAs mimic would be better in tumor cell uptake, accumulation and retention compared to the known compound BPA.
The reference of Liu was not used to teach that BNCT therapy and PET imaging are analogous techniques but was used to teach of a new class of AA mimics, such as 18F-BAAs which exhibit strong AAT-mediated transportation with high specificity, high AAT-mediated tumor uptake and have rapid clearance from normal organs and tissues. The 18F-BAA is identical to that of the corresponding natural AA, except for an exotic replacement of the carboxylate with –BF3-.
Therefore, it would have been obvious to one ordinarily skilled in the art to substitute the boronophenylalanine with the 18F-BAA mimic, e.g. [18F]BF3-Phe as the 18F-BAA has an analogous core structure to that of the corresponding natural AA, has high tumor uptake and it and shares the same transporter systems used by the corresponding natural AAs. Thus, the substitution for one known natural AA for the analogous 18F-BAA mimic is predictable.
18F-BAA mimic, e.g. [18F]BF3-Phe for the advantage of both PET imaging and BNCT techniques, individually, for imaging and treating of tumors, respectively.
Applicant asserts that the claim limitation as recited in amended claim 1 is “the purity of 10B in the α-amino acid-like boron trifluoride compound is > 95%", which is related to the purity of 10B as an element in the α-amino acid-like boron trifluoride compound, and the claims do not recite the purity of the α-amino acid-like boron trifluoride compound to be greater than 95%. It should be noted that the purity of the compound (such as the α-amino acid-like boron trifluoride compound) is clearly different from the purity of an element (e.g., 10B) in the compound. For instance, if the boron being used in the α-amino acid-like boron trifluoride compound includes more than 5% of non-10B boron isotopes (such as 11B), the purity of 10B in the α-amino acid-like boron trifluoride compound is less than 95%, but it is still possible to purify the α-amino acid-like boron trifluoride compound being formed this way such that the purity of the α-amino acid-like boron trifluoride compound maintains greater than 95%. Nowhere in the cited references, including Wongthai, Liu and Weilin as combined, teach or suggest that the purity of 10B in the a-amino acid-like boron trifluoride compound is > 95%, as recited in amended claim 1. 
The reference of Porcari et al. was used to teach that the synthesis of 19F-BPA by Kabalka et al. yielded 98% enrichment in 10B. A prerequisite of BNCT therapy is the selective accumulation of 10B-enriched boron compounds in malignant cells which are then irradiated with low energy thermal neutrons or higher energy epithermal neutrons. 
The reference of Lei et al. was used to teach of the preparation of trimethyl borate-10 [(CH3O)310B] from 10BF3 (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enrich the boron ± 95% of Phe-BF3 for BNCT as Phe-BF3 has strong AAT specificity and versatility in mimicking various AAs and has exhibited high tumor uptake and Porcari et 10B-enriched boron compounds, such as having 98% enrichment in 10B.
The reference of Liu teaches of the synthesis of 
    PNG
    media_image1.png
    156
    173
    media_image1.png
    Greyscale
(Phe-BF3) 

    PNG
    media_image2.png
    377
    927
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    205
    851
    media_image3.png
    Greyscale
 which is identical to the synthesis of the α-amino acid-like boron trifluoride of the instant claims

    PNG
    media_image4.png
    157
    539
    media_image4.png
    Greyscale
.
	Therefore, it would have been predictable to one of ordinary skill in the art to substitute the B(OMe)3 of Liu with the B-10 enriched B(OMe)3 of Lei et al. for the preparation of Phe-BF3 as 
Porcari et al. teaches that a prerequisite of BNCT therapy is the selective accumulation of 10B-enriched boron compounds in malignant cells.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618